Citation Nr: 0416405	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-15 609A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
scar over the eye in the right frontal region.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

By rating action dated in May 1998, the RO denied a rating 
greater than 10 percent for maxillary sinusitis and also 
denied a compensable rating for a scar of the right frontal 
region.  The RO further determined that new and material 
evidence was not submitted to reopen a claim of entitlement 
to service connection for a nervous condition.  The veteran 
subsequently perfected this appeal.  In November 2001, the 
Board remanded these issues for additional development.  RO 
hearings were held in January 1999 and November 2002.

By rating action dated in January 2003, the RO denied 
entitlement to service connection for head trauma and service 
connection for headaches.  These issues are not currently in 
appellate status.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In correspondence received in February 2003, the veteran 
requested a hearing before a member of the Board sitting at 
the RO.  On review, there is no indication that this hearing 
was scheduled or that the veteran has withdrawn his request 
for a hearing.  

In the same correspondence, the veteran expressed 
disagreement with the January 2003 rating decision, which 
denied service connection for head trauma and headaches, and 
requested that the RO issue a statement of the case (SOC).  
The claims folder does not contain a SOC regarding these 
issues.  Pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), a remand is in order so that a SOC addressing 
these issues can be furnished.  

Accordingly, this case is REMANDED as follows:

1.  The veteran and his representative, 
if any, should be issued a SOC on the 
issues of entitlement to service 
connection for head trauma and 
entitlement to service connection for 
headaches.  The veteran should be 
provided all appropriate laws and 
regulations and apprised of his appellate 
rights and responsibilities regarding 
perfecting an appeal of these issues.  

2.  The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  If the veteran is 
agreeable, a videoconference may be 
scheduled in lieu of a travel board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




